Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of determining an environmental attribute savings credit.  In other words, calculating carbon offsets or credits.  These activities relate to legal obligations (regulations) and sales activities or behaviors, and business relations.  Thus, they describe a commercial or legal interaction.  This is considered a certain method of organizing human activity grouping of abstract idea.  They also recite methods to monitor a person moving from point A to B, via a plurality of transportation modes.  Therefore, they recite methods for managing personal behavior; also categorized within the certain method of organizing human activity grouping of abstract idea.  


Claim 1, which is illustrative of claims 11 and 21, defines the abstract idea by the elements of:
A method of producing verifiable environmental attributes, comprising: (a) receiving from a user an input specifying a destination, and determining a plurality of transport options to the destination from a current location of the user, the current location defining a start point for a trip, and wherein each of the transport options comprises one or more modes of transport; 
(b) monitoring movements of the user (drone) as the user (drone) completes the trip by travelling to the destination, wherein monitoring the movements comprises tracking a distance travelled for each mode of transport taken by the user (by the drone); 
(c) calculating project GHG emissions for the trip, based at least in part on the emissions factor associated with each mode of transport and the distance travelled for each mode of transport; 
(d) calculating baseline GHG emissions for a baseline transport option to the destination, based at least in part on a distance of a baseline trip between the start point and the destination, the emissions factor for the baseline trip, and a discount factor indicative of the likelihood of adoption of the baseline transport option; and, (e) extracting the GHG emissions savings by determining a difference between the baseline GHG emissions and the project GHG emissions, and communicating the difference to a system for aggregation with GHG emissions savings from other trips, and delivering the aggregated GHG emissions savings to an independent system for validation and verification.
The emphasized terms above aptly describe actions performed to determine an environmental attribute savings credit.  Furthermore, they also verbally depict performing mathematical calculations to determine the final attribute value. As such, the claims recite the abstract ideas detailed above.

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
A server.  
This additional element simply instructs one to practice the abstract idea of determining an environmental attribute savings credit utilizing a server to perform the method that defines the abstract idea, where this component is used as a tool to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract ideas identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.



Dependent claims 2 and 12 contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11.  References to server emissions are additional variables that account for environmental attribute savings credits.  Therefore, they are key factors in the mathematical calculations performed.  Furthermore, they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited server to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Dependent claims 3 – 5, 8, 13 – 15, and 18, contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11.  References to GHG emissions savings, carbon units, carbon offsets, carbon credits, discount factor for a specific region, and subtracting leakage are core aspects of the method for determining savings credits.  The method to aggregate these variables is further recitation to the mathematical concept employed.  In addition, these claims also do not contain anything 

Dependent claims 6, 7, 16, and 17, contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11.  They are recited mathematical equations; therefore, they recite the mathematical concept identified.  Furthermore, they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited server to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Dependent claims 9, 10, 19, and 20, contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11.  References to plurality of transport options, predefined locations, and trips taken are further refinements of the concept of moving a person from point A to B.  In addition, these claims also do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons cited above, claims 1 – 21 are directed to an abstract idea without integration into a practical application and without reciting significantly more.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bellowe (US20150127391) discusses comprehensive carbon footprint determination and offset for multi-point, multi-modal, mixed activity travel.  Ben-Hamida (US20130117061) discloses carbon management for sourcing and logistics.  Bradley (US20130218446) has a method for measuring vehicle carbon footprint.  Jones (US 8,498,818) discloses systems and methods for calculating emissions resulting from transporting a shipment.  Kaminsky (US20100030608) discusses a system and method for a carbon calculator including carbon offsets.  Motley (US20120173293) details systems and methods for carbon emission calculation, tracking, and analysis.  Petralia (US20100280853) discusses a holistic multimodal transport method.  Robinson (US20100161455) details a method for selling greenhouse gas emission reduction credits.  Steigler (US20180012233) has as method for allocating emissions resulting from transportation of cargo.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687